Citation Nr: 0526820	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to a disability evaluation in excess of 20 
percent for chronic low back pain with disc bulge at L4-5, on 
appeal from the initial determination.

3.  Entitlement to a total disability evaluation based on 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served honorably on active duty from March 11, 
1963, to December 17, 1969.  He was discharged under 
dishonorable conditions following a period of active duty 
from December 18, 1969, to December 10, 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) a September 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) Indianapolis, 
Indiana, which assigned a 10 percent disability evaluation 
for chronic low back pain with disc bulge at L4-5, after 
granting service connection for the same.  The veteran 
appealed the assigned rating.  By a rating action dated in 
October 2000, the 10 percent disability rating assigned for 
the veteran's low back disability was increased to 20 percent 
disabling, effective from June 1998.  Although he initially 
expressed satisfaction with the 20 percent rating, the 
veteran indicated in an August 2001 statement that he wanted 
an increased rating.  The RO reactivated the veteran's 
original appeal.  This appeal also stems from an August 2003 
rating action that denied entitlement service connection for 
heart disability and entitlement to a TDIU.  

The Board remanded the matter in June 2003 for the purpose of 
curing due process deficiencies.  In November 2004, the 
matter was returned for additional appellate consideration.

The veteran relocated to Florida during the pendency of the 
appeal.  As such, jurisdiction over the veteran's appeals was 
transferred to the RO in St. Petersburg, Florida.

The veteran provided testimony in support of his appeal at a 
videoconference hearing that was chaired by the undersigned 
in January 2005.  A transcript of the hearing is of record.

In a statement received in August 2004, the veteran raised a 
claim of service connection for bilateral hearing loss.  The 
issue of entitlement to service connection for bilateral 
hearing loss is not inextricably intertwined with the current 
appeal.  The matter is therefore referred to the RO for 
proper consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of his January 2005 personal hearing, the 
veteran testified that he was receiving disability benefits 
through the Social Security Administration (SSA).  He stated 
that the SSA granted his disability benefits in a 1999 
decision.  He indicated that the disability award was based 
on his low back and heart disabilities.  The SSA decision 
awarding the veteran disability benefits, to include the 
records that it considered in making the decision, are not of 
record.  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA, or Social Security records.  See 
38 C.F.R. § 3.159(c) (2) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the possibility that SSA 
records could contain relevant evidence, to include an 
etiology opinion, cannot be foreclosed as irrelevant).  
Therefore, the AMC must obtain all available records relating 
to the veteran's claim for SSA disability benefits.

The veteran intimated during his hearing that his back 
disability had increased in severity since his last 
examination.  He said he experienced incapacitating episodes 
of back pain once or twice a month.  Also, as noted above, 
the veteran now asserts that his back disability 
significantly contributes to his unemployment.  The Court has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
therefore be afforded another orthopedic examination to 
determine the extent and severity of his service-connected 
low back disability.

The Board also finds that the veteran's claim for service 
connection for heart disability has not been adequately 
developed.  A review of the record shows that the veteran was 
seen in service on multiple occasions for complaints of chest 
pain, and that he was diagnosed and treated for 
pericardititis.  The veteran testified that the heart 
symptoms (chest pain) that he experienced in service remained 
chronic until he eventually sought medical care in 2000.  In 
this regard, there is current evidence showing that the 
veteran suffers from multiple heart-related problems, to 
include hypertension and coronary artery disease.  The 
veteran should therefore be afforded a VA examination to 
address the question of whether there is any relationship 
between the heart problems (pericarditis) the veteran 
experienced in service and his current heart disease.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Lake City VAMC since March 2004. If any 
or all of these records are unavailable, 
the RO should explain this to the veteran 
in writing.

2.  Request from the SSA, all records 
related to the veteran's claim for SSA 
disability benefits including all medical 
records and copies of all relevant 
decisions or adjudications. If any or all 
of these records are unavailable, the RO 
should explain this to the veteran in 
writing.

3.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to assess the current 
severity of his service-connected chronic 
low back pain with disc bulge at L4-5.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

?	The examination must include range 
of motion findings for the 
thoracolumbar spine, and any other 
test deemed necessary by the 
examiner.  The examiner is asked to 
identify and describe any current 
lumbar spine symptomatology, 
including any functional loss 
associated with the service-
connected chronic low back pain with 
disc bulge at L4-5 due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy 
of disuse.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also 
inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of 
motion during such flare-ups.  

?	The examiner should also indicate 
the total duration of incapacitating 
episodes (in weeks), if any, the 
veteran has experienced during the 
previous 12-month period.  An 
"incapacitating episode" is a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.  The examiner should be 
asked to comment on the effect the 
veteran's back disability would have 
on his ability to obtain and 
maintain gainful employment.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disability of the heart.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, including 
the service medical records, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
current disability of the heart is 
related to the veteran's active military 
service.  Specific findings should be 
made with regard to the pericarditis that 
the veteran was treated for in 1969. The 
rationale for all opinions expressed must 
also be provided.

5.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the April 2004 
SSOC and May 2004 Statement of the Case 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

